       Case 2:17-cv-00399-KOB-HNJ Document 291 Filed 02/12/19 Page 1 of 10              FILED
                                                                               2019 Feb-12 PM 04:36
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

   AAL USA, INC.,                  ]
                                   ]
   Plaintiff,                      ]
                                   ]
   v.                              ]
                                   ]
   BLACK HALL, LLC, et al.,        ]
                                   ]
   Defendants.                     ]
                                   ]            Case No. 2:16-CV-02090-KOB-
                                   ]            HNJ
   _______________________________ ]            Case No. 2:17-CV-00399-KOB-
                                   ]            HNJ
                                   ]            This document relates to all cases
   AAL Group, Ltd.,                ]
                                   ]
   Plaintiff,                      ]
                                   ]
   v.                              ]
                                   ]
   BLACK HALL AEROSPACE, INC., ]
   et al.,                         ]
   Defendants.                     ]

               AAL USA'S OPPOSITION TO MOTION TO QUASH,
                  FOR PROTECTIVE ORDER, AND TO STAY
                       SUBPOENA TO PAUL DAIGLE
          AAL USA, Inc. ("AAL") hereby opposes the motion to quash, for protective

order, and to stay filed by Paul Daigle (“Daigle”) and states the following:



32952338 v1
       Case 2:17-cv-00399-KOB-HNJ Document 291 Filed 02/12/19 Page 2 of 10



                                              I. INTRODUCTION
          Movant Paul Daigle, the former CEO of Plaintiff AAL USA, is the third-party

witness with the most knowledge of the facts underlying the claims in this lawsuit.

Only the two remaining defendants, Keith and Amy Woolford, are likely to possess

anything approaching as much information as Daigle. For a time, discovery directed

towards Daigle was stayed, but now that he is no longer a party, there is no

justification for Daigle not sitting for a deposition.

          AAL USA tried repeatedly to work with Daigle’s counsel in scheduling his

deposition, but Daigle never provided dates despite repeated requests. 1 Then, when

AAL USA served a subpoena and deposition notice, Daigle still would not provide

alternative dates, merely stating that one of the lawyers representing him had a

conflict with the chosen date and then refusing to provide replacement dates unless

and until AAL USA agreed to discuss its deposition topics ahead of time (and

apparently to agree to various unstated limitations).

          It is time for the Court to bring Daigle’s delay tactics to an end. AAL USA is

entitled to Daigle’s deposition, and he is not entitled to have AAL USA give him a

preview of its deposition questions. As the Court knows well, litigants depose

individual fact witnesses in virtually every case, and parties taking the depositions




          1
              See emails attached as Exhibit 1.


32952338 v1                                          2
       Case 2:17-cv-00399-KOB-HNJ Document 291 Filed 02/12/19 Page 3 of 10



do not disclose their questions ahead of time. This is not a corporate representative

deposition in which the deponent serves a list of topics.

          Daigle makes four main arguments in support of his motion to quash, motion

for protective order, and motion to stay (Doc. 416), which are: (1) one of Daigle’s

lawyers is unavailable on February 13th due to pre-arranged travel; (2) service of

the subpoena to Daigle was “defective” despite being waived; (3) the intended scope

of the deposition should be “clarified”; and (4) the potential for Daigle to sit for

multiple depositions creates an “undue burden.” See Doc. 416. Each of these

arguments fails.

          Daigle’s first argument is moot. The deposition will not go forward on

February 13th as noticed because the Court has stayed this deposition. This issue, of

course, could have been avoided entirely had Daigle provided dates for the

deposition in response to any of the multiple inquiries from AAL USA.

          Daigle’s defective service argument is disproven by Daigle’s counsel’s

representations to AAL USA’s counsel. Daigle’s counsel represented that there

would be no need to serve Daigle with a subpoena and that AAL USA could instead

send any subpoena to them. That Daigle now protests that no witness fee and mileage

reimbursement was tendered beggars belief. AAL USA has no intention of failing

to pay Daigle his $40 witness fee and $0.58/mile traveled, and Daigle's counsel

waived service on Daigle.

32952338 v1                                3
       Case 2:17-cv-00399-KOB-HNJ Document 291 Filed 02/12/19 Page 4 of 10



          Nor should the Court permit Daigle to demand “clarification” of the

deposition. Daigle is a fact witness, and he has extensive personal knowledge of

facts underlying the allegations against the Woolfords. Daigle and Woolford were

the CEO and CFO of AAL USA during the time periods relevant to this case, and

he should simply answer deposition questions based on his personal knowledge, like

any other witness. His counsel, of course, can assert legal privileges if applicable.

AAL USA is not required to get Daigle’s blessing concerning the subject matter of

the deposition.

          Despite that fact, AAL USA gave Daigle the opportunity to identify any areas

that he might consider improper so that it could consider Daigle’s objection. No

topics were ever identified.

          Finally, sitting for this deposition will not work an undue burden on Daigle.

AAL USA has not asked Daigle, to take any other steps that would be unduly

burdensome. Daigle simply has to appear and testify to what he knows. The subject

matter of the deposition is straightforward – the allegations against the Woolfords –

and the issues are well-known to Daigle.

          Daigle’s counsel seems to suggest that Daigle, for medical reasons, should not

be subject to this deposition. But Daigle gives no signs of a lack of good health in

his public life. In fact, he has recently announced that he and two other former parties

to this case (David Clarke and Brian Peoples) are opening a new music venue (The

32952338 v1                                  4
       Case 2:17-cv-00399-KOB-HNJ Document 291 Filed 02/12/19 Page 5 of 10



Mercantile) and a new British-style pub (The Poppy), in addition to running Black

Hall Aerospace, Inc. (“BHA”) and operating Arsenal Coffee food truck.2 Daigle has

at least four active businesses and is talking to the media; he can hardly be said to

be incapable of sitting for a deposition.

          For those reasons, and all of the other reasons set forth herein, the Court

should deny Daigle’s motion and order him to sit for deposition with 21 days.

                                     II. ARGUMENT
A.        Daigle’s counsel’s conflict is no excuse for Daigle failing to sit for a
          deposition.
          Daigle’s first argument is that Rod Steakley, one of at least five lawyers

representing Daigle, is not available for a deposition because of pre-planned travel.3

Doc. 416, pp. 12-14. This issue, however, is moot and could have been avoided had

Daigle simply provided alternative dates either when the deposition was originally

noticed or when AAL USA noticed the deposition a second time.4




          2
            See https://www.al.com/life/2019/01/could-live-music-return-to-former-downtown-
huntsville-venue.html;   https://www.al.com/business/2019/01/new-pub-coming-to-downtown-
huntsville-square.html
          3
        Daigle’s counsel did not explain Mr. Steakley’s conflict before the filing of its motion.
Regardless, Daigle is (apparently and historically) represented by several other lawyers, any of
whom could have represented him at a deposition.
          4
         AAL USA originally noticed Daigle’s deposition on December 27, 2018. See Notice
attached as Exhibit 2. When told that the noticed date would not work for Daigle, AAL USA
agreed to reschedule the deposition. Daigle, however, never provided alternative dates, instead
attempting to require AAL USA to meet certain explanatory requirements. AAL USA had no such
obligation and made its position clear. When it became clear that Daigle would not provide dates,
32952338 v1                                    5
       Case 2:17-cv-00399-KOB-HNJ Document 291 Filed 02/12/19 Page 6 of 10



          If Daigle wishes that Steakley represent him in the deposition, AAL USA has

no objection to coordinating a date that Steakley is available. The undersigned has

agreed, previously, to coordinate schedules, but Daigle’s counsel has failed to

provide a single proposed date for the deposition or any justification for Daigle not

having to sit for a deposition.

          The Court knows well that AAL USA has the right, without leave, to depose

any person. See Fed. R. Civ. P. 30(a)(1) (“A party may, by oral questions, depose

any person, including a party, without leave of court except as provided in Rule

30(a)(2). The deponent's attendance may be compelled by subpoena under Rule

45.”). It is literally hornbook law that a party may take the deposition of any person,

including a former party to the case:

          The taking of depositions is not limited to parties to the action but
          extends to any person, including a party. Thus, for example, a party
          may examine an officer or employee of a party, a dismissed party, any
          potential witness or a third–party defendant. A party may even take his
          or her own deposition.

§ 2102 PERSONS SUBJECT TO EXAMINATION, 8A FED. PRAC. & PROC. CIV. § 2102 (3D

ED.).




AAL USA gave Daigle an opportunity to participate in scheduling and then picked a date and re-
noticed the deposition with a subpoena. See Re-Notice attached Exhibit 3.

32952338 v1                                   6
       Case 2:17-cv-00399-KOB-HNJ Document 291 Filed 02/12/19 Page 7 of 10



          A mere conflict on one particular date does not justify prohibiting the

deposition as a whole, and in light of the fact that Daigle has not agreed to any date

for his deposition, the Court should order Daigle to sit for deposition within 21 days.

B.        Daigle’s counsel agreed to accept service of any subpoena. To the extent
          tender of payment of a witness fee and a mileage expense was required,
          AAL USA tenders payment.
          Daigle’s second argument is that AAL USA has failed to tender the witness

fee and mileage expense. See Fed. R. Civ. P. 45. As explained, supra, Daigle’s

counsel agreed to accept the subpoena in lieu of having it served. In compliance with

Daigle’s stated desires, AAL USA “served” its subpoena on Daigle’s counsel.

Daigle’s counsel never even mentioned that it expected AAL USA nonetheless to

tender the fees to counsel or otherwise comply with the rule as set out. Avoiding the

formal process of service was the entire point of agreeing that subpoenas could

simply be sent to counsel. Had Daigle’s counsel so specified, AAL USA certainly

would have tendered Daigle’s $40 witness fee and $0.58/mile for travel.

          Regardless, the time identified in AAL USA’s subpoena for Daigle’s

deposition will have passed by the time this Court hears Daigle’s motion. AAL USA

will deliver Mr. Daigle’s witness fee and estimated mileage when the Court permits

AAL USA to re-subpoena Daigle (if indeed necessary), or at Daigle's deposition.




32952338 v1                               7
       Case 2:17-cv-00399-KOB-HNJ Document 291 Filed 02/12/19 Page 8 of 10



C.        The Rules of Civil Procedure do not require AAL USA to further clarify
          the scope of the deposition.
          Daigle’s third argument is that AAL USA should be required to “clarify” the

scope of Daigle’s deposition. Doc. 416, pp. 16-17. There is, however, nothing

unclear about the deposition notice. By order of the Court, the cases are consolidated,

at least for discovery. See Doc. 155. AAL USA has the right to take Daigle’s

deposition, and there is nothing more required of AAL USA beyond a simple notice.

          AAL USA previously identified the scope of the deposition as the allegations

in the complaint. Daigle then suggested that certain matters might somehow be

inappropriate to go into, but he has never identified a single topic about which it

would be improper to depose him. Even today, with the filing of his motion, Daigle

has failed to identify any topic about which he might be excused from testifying.

There is nothing to clarify or discuss, and the Court should order Daigle to sit for a

deposition with 21 days.

D.        Sitting for a deposition is not an undue burden on Daigle.
          Daigle's last argument is that AAL USA's counsel should not be permitted to

be involved in more than one deposition of Daigle in overlapping cases. See Doc.

416, pp. 17-18. Daigle cites no authority for this position, nor could he. There is

nothing improper about counsel for AAL USA appearing in more than one case, and

the issues are different in each of the cases. Regardless, AAL USA is not seeking to

conduct discovery in these cases to benefit any other case, and there is no

32952338 v1                                 8
       Case 2:17-cv-00399-KOB-HNJ Document 291 Filed 02/12/19 Page 9 of 10



justification for requiring AAL USA to forego needed discovery in this case merely

because there is other related litigation.

          Daigle will not be unduly burdened by sitting for a deposition in this case. He

is an active entrepreneur operating at least four businesses, and he is certainly

capable of testifying. He is a sophisticated businessman, and his status as a retired

Army captain does not entitle him to refuse to sit for a deposition.

                                   III. CONCLUSION
          Daigle's counsel has not identified a single topic or issue about which Daigle

has any legal privilege or basis for refusing to testify. Daigle is unquestionably

knowledgeable about the issues in these consolidated cases, and AAL USA is not

required to give Daigle a preview of its deposition strategy before the deposition.

Though AAL USA remains willing to work with Daigle to schedule a date when he

and his counsel are available for deposition (within reason), Daigle has to meet AAL

USA half-way and actually be willing to discuss specific dates, or the deposition will

never be completed.

          In light of the foregoing, AAL USA respectfully requests that the Court deny

Paul Daigle’s motion to quash, for protective order, and to stay. AAL USA further

requests that the Court order Daigle to sit for deposition with 21 days.




32952338 v1                                  9
      Case 2:17-cv-00399-KOB-HNJ Document 291 Filed 02/12/19 Page 10 of 10



          Dated: February 12, 2019

                                              s/ Benjamin B. Coulter
                                              Benjamin B. Coulter

                                              One of the attorneys for the Plaintiff
                                              AAL USA, INC.

OF COUNSEL

BURR & FORMAN LLP
420 North 20th Street, Suite 3400
Birmingham, Alabama 35203
Telephone: (205) 251-3000
Facsimile: (205) 458-5100
bcoulter@burr.com


                            CERTIFICATE OF SERVICE
      I hereby certify that I have caused a copy of the foregoing document to be
served by electronic filing, U.S. mail, or email on the following parties on February
12, 2019.

          Roderic G. Steakley
          Benjamin R. Little
          Sirote & Permutt, P.C.
          305 Church Street, Suite 800
          Huntsville, AL 35801
          rsteakley@sirote.com
          blittle@sirote.com

          Keith Woolford
          Amy Woolford
          34 Monadnock View Road
          Rindge, NH 03461

                                              s/ Benjamin B. Coulter
                                              OF COUNSEL


32952338 v1                              10
